Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 12 and 16 are amended, claims 6-11 are canceled and 1-5 and 12-19 are pending.

Pending claims 1-5 and 12-19 are allowed.

The following is an examiner’s statement of reasons for allowance:  A combination of prior arts Van Garsse (US 2017/0348978 A1) and Clement (US 2016/0332479 A1) teaches a floor laminate comprising an impregnated paper roll {meets the claimed base layer}, an ink acceptance layer {meets the claimed inkjet receiving layer}, an inkjet printed layer {meets the claimed digitally printed pattern} in the order thereof.  The combination of the prior arts teaches a decorative layer comprising an inkjet receiver containing at least a binder such as polyvinyl alcohol and a pigment such as silica.  The combination of the prior arts teaches the ink jet printed layer is formed by a single pass printing method, and comprises printed ink dots.  The combination of the prior arts teaches an image of the inkjet printed layer is an image manipulated to compensate ink volume variances, also called density variations, by nozzles from a printing unit and/or print-head of a printer.  However, Van Garsse and Clement either singly or as a combination do not teach or suggest the pigments are present in the ink acceptance layer mainly in the lower region adjacent to a surface of the paper roll, while being absent, or present in a significantly lower amount, in the upper region of the ink acceptance layer as recited in claims 1 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BS
May 20, 2022
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785